Exhibit 10.6

EXECUTION COPY

FIRST AMENDMENT TO BUILDING LOAN AGREEMENT

By and Between

THE NEW YORK TIMES BUILDING LLC

having an address at

One MetroTech Center North

Brooklyn, New York 11201

(Borrower)

and

GMAC COMMERCIAL MORTGAGE CORPORATION

having an address at

100 South Wacker Drive, Suite 400

Chicago, Illinois 60606,

as agent

(Agent)

Dated as of December 8th, 2004

Property Location:

 

Eighth Avenue between 40th and 41st Street, New York, New York

Lots:

 

1, 5, 8, 14, 53, 59, 61, 62, 63 and part of 15

Block:

 

1012

Section

 

4

 

Please return time-stamped certified copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Harris B. Freidus, Esq.


--------------------------------------------------------------------------------


FIRST AMENDMENT TO BUILDING LOAN AGREEMENT

THIS FIRST AMENDMENT TO BUILDING LOAN AGREEMENT (this “Amendment”) is made and
entered into as of the 8th day of December, 2004 by and between GMAC COMMERCIAL
MORTGAGE CORPORATION, a California corporation, with an office at 100 South
Wacker Drive, Suite 400, Chicago, Illinois 60606 or any successor thereto, as
agent (including as successor to Initial Agent (as hereinafter defined))
(including any of its successors and assigns as agent, “Agent”) for itself and
any other co-lenders as may exist from time to time (collectively, including any
successors and assigns, “Lenders” and each individually, a “Lender”), and THE
NEW YORK TIMES BUILDING LLC, a New York limited liability company with an
address at One MetroTech Center North, Brooklyn, New York 11201 (including any
successors and assigns permitted in accordance with the Agreement (as
hereinafter defined), “Borrower”).

W I T N E S S E T H :

WHEREAS, Borrower, the New York State Urban Development Corporation d/b/a Empire
State Development Corporation, a corporate governmental agency of the State of
New York constituting a political subdivision and public benefit corporation,
having an address at 633 Third Avenue, New York, New York 10017, as initial
agent (“Initial Agent”) and Agent, for itself and on behalf of Lenders, entered
into that certain Building Loan Agreement, dated as of June 25, 2004 and filed
in the City Clerk’s Office on July 26, 2004, under index number 188 (the
“Agreement”; all capitalized terms used herein but left undefined shall have the
meanings assigned to such terms in the Agreement), pursuant to which each Lender
severally agreed to lend to Borrower its pro rata share of $170,529,479 for the
purposes of constructing a project to be located on the premises more
particularly described on Exhibit A hereto;

WHEREAS, pursuant to that certain Assignment and Assumption (Building Loan) by
Initial Agent to Agent, dated as of July 25, 2004 and filed in the City Clerk’s
Office on July 26, 2004 under index number 189 and recorded in the Office of the
City Register of New York County on December 2, 2004 as CRFN # 2004000746024,
Initial Agent assigned all of its right, title and interest in the Agreement to
Agent; and

WHEREAS, Agent and Borrower wish to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Agent, for itself and on behalf of Lenders, and Borrower
hereby agree as follows:

1.             Recitals. The foregoing recitals are hereby incorporated into
this Amendment as if more particularly set forth herein.


--------------------------------------------------------------------------------




2.             Amendments.

(a)           The last sentence of the definition of “Eligible Assignee” is
hereby amended by (i) inserting the following text prior to the word “and” at
the end of clause (1):

“, (2) Hypo Real Estate Capital Corporation is an Eligible Assignee”

and (ii) renumbering existing clause (2) as clause (3).

(b)           The definition of “LIBOR Rate” is hereby amended by inserting the
following text prior to the period at the end of the second sentence of said
definition:

“; provided, however, that if an Advance is made on a day other than the Start
Day of any Interest Period, Agent will obtain the LIBOR Rate with respect to
such Advance for the balance of such Interest Period from Bloomberg (British
Banker’s Association Rate) as of the close of business announced on the second
immediately preceding Business Day prior to the date of such Advance”

(c)           The definition of “Major Decision” set forth in the Agreement is
hereby amended by inserting the following text prior to the semicolon at the end
of clause (a) of said definition:

“, and any material modification or amendment to the Ground Lease or any of the
Severance Subleases, except to the extent contemplated by the express terms
thereof and permitted by the Building Loan Documents”

(d)           The definition of “Super-Major Decision” is hereby amended by (i)
inserting the following text at the beginning of clause (c) of said definition:

“a material modification or amendment to the Ground Lease or any of the
Severance Subleases which would alter the term, any payment term or any
mortgagee protective provisions, except to the extent contemplated by the
express terms thereof and permitted by the Building Loan Documents and”

and (ii) inserting the following text as new clause (g) and changing existing
clause (g) to clause (h): “any waiver of any Default under Section 7.16(a)(ii)”.

(e)           Section 5.02(a) of the Agreement is hereby amended by deleting the
third sentence and inserting the following text in lieu thereof:

2


--------------------------------------------------------------------------------




“On the Business Day immediately prior to the Start Day, Agent shall deliver
written notice to each Lender and Borrower informing each Lender and Borrower of
the LIBOR Rate for the upcoming calendar month Interest Period for all
Outstanding Principal and any Advance that is made on such Start Day. In the
event that an Advance is being made on a date other than a Start Day, on the
Business Day immediately prior to the Intended Advance Date, Agent shall deliver
written notice to each Lender and Borrower informing each Lender and Borrower of
the LIBOR Rate applicable to such Advance for the balance of the Interest Period
in which such Advance is made.”

(f)            Section 7.32(a)(2) of the Agreement is hereby amended by deleting
“Majority” and inserting “Super-Majority” in lieu thereof.

(g)           Section 10.01(f) of the Agreement is hereby amended by deleting
the last sentence and inserting the following text in lieu thereof:

“Upon demand by Agent, each of the Lenders shall promptly advance to Agent in
immediately available funds its ratable portion of the funds expended by Agent
in curing such Event of Default (or Default), together with interest thereon (i)
at the federal funds rate as determined by Agent for the five days following the
date of such demand and (ii) at the Default Rate thereafter until the date prior
to the date on which such advance is received by Agent.”

3.             Representations and Warranties. Borrower represents and warrants
that: it has the full power, right and authority to execute, deliver and perform
its obligations under this Amendment and the Loan Documents executed
concurrently herewith (the “Transaction Documents”); the Transaction Documents
have been duly authorized, executed and delivered by all necessary parties on
behalf of Borrower; the Transaction Documents are in all respects valid and
legally binding obligations, enforceable against Borrower in accordance with
their terms; and the execution and delivery of the Transaction Documents by
Borrower do not, and the performance and observance by Borrower of its
obligations hereunder and thereunder will not, contravene or result in a breach
of or default under any of Borrower’s organizational documents, any Legal
Requirements applicable to it or to the Mortgaged Property or the use or
operation thereof, and any decree, judgment, agreement or instrument binding on
it, or its assets.

4.             Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed solely within such State.

5.             Successors and Assigns; Execution Date. The provisions contained
in this Amendment and the other Transaction Documents shall be binding upon

3


--------------------------------------------------------------------------------




and shall inure to the benefit of the parties hereto and their successors and
assigns. This Amendment shall be deemed executed as of the execution date of the
last signatory hereto, as shown by the date of the applicable acknowledgment.

6.             Computation of Time Periods. In this Amendment, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means both “from and including” and the words “to” and
“until” both mean “to but excluding.”

7.             Amendments. Neither this Amendment nor any provision hereof may
be changed, waived, discharged or terminated orally, but only by instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

8.             Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but such counterparts shall together constitute one and the same instrument.

[signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Agent, on behalf of Lenders, have executed this
Amendment on the date first above written.

BORROWER:

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing
member

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing
member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

Name:  DAVID L. BERLINER

 

 

 

 

 

Title:    SR. VICE PRESIDENT

 

 

 

 

 

 

 

 

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

 

Name:  KENNETH RICHIERI

 

 

 

 

Title:    MANAGER

 

 

 

 

 

AGENT:

 

 

 

 

 

GMAC COMMERCIAL MORTGAGE CORPORATION,
as Agent

 

 

 

 

 

By:

/s/ Phillip J. Keel

 

 

Name: Phillip J. Keel

 

 

Title:  Senior Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------


THE UNDERSIGNED ARE EXECUTING THIS

AGREEMENT AS THE BENEFICIAL OWNERS OF

THE NYTC UNIT AND FC UNITS, RESPECTIVELY:

FC MEMBER:

FC LION LLC

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

By:

RRG 8 South, Inc., its managing member

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

Name:  DAVID L. BERLINER

 

 

 

Title:    SR. VICE PRESIDENT

 

 

NYTC MEMBER:

NYT REAL ESTATE COMPANY LLC

By:

/s/ Kenneth Richieri

 

 

 

 

Name:  KENNETH RICHIERI

 

 

 

 

Title:    MANAGER

 

 

 

 

6


--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF KINGS

)

 

 

On the 6th day of Dec. in the year 2004 before me, the undersigned, personally
appeared David Berliner personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Alison Vaccaro

 

 

 

Notary Public

 

 

 

 

 

 

 

ALISON VACCARO

Notary Public, State of New York

No. 01VA5066683

Qualified in Kings County

Commission Expires 9/30/06

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 7th day of Dec. in the year 2004 before me, the undersigned, personally
appeared Kenneth Richieri personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Dana Rosales

 

 

 

Notary Public

 

 

 

 

 

 

 

DANA ROSALES

Notary Public, State of New York

No. 01RO6059690

Qualified in New York County

Commission Expires August 29, 2007

 


--------------------------------------------------------------------------------




 

STATE OF ILLINOIS

)

 

 

)

ss.:

COUNTY OF COOK

)

 

 

On the 1st day of Dec in the year 2004 before me, the undersigned, personally
appeared Phillip J. Keel personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Stacie Marie Upton

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

 

OFFICIAL SEAL

STACIE MARIE UPTON

NOTARY PUBLIC, STATE OF ILLINOIS

MY COMMISSION EXPIRES 06/22/08

 

 


--------------------------------------------------------------------------------




 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF KINGS

)

 

 

On the 6th day of Dec. in the year 2004 before me, the undersigned, personally
appeared David Berliner personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Alison Vaccaro

 

 

 

Notary Public

 

 

 

 

 

 

 

ALISON VACCARO

Notary Public, State of New York

No. 01VA5066683

Qualified in Kings County

Commission Expires 9/30/06


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 7th day of Dec. in the year 2004 before me, the undersigned, personally
appeared Kenneth Richieri personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Dana Rosales.

 

 

Notary Public

 

 

 

DANA ROSALES

 

Notary Public, State of New York

 

No. 01RO6059690

 

Qualified in New York County

 

Commission Expires August 29, 2007.

 


--------------------------------------------------------------------------------




Exhibit A

The Land

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

THENCE easterly along said southerly line of West 41st Street, 400 feet;

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

Being the property located at and known as Block 1012, Lots 1, 5, 8, 14, 53, 59,
61, 62, 63 and part of 15 on the Tax Assessment Map of the County of New York.


--------------------------------------------------------------------------------